Citation Nr: 1309085	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether the reduction of the rating of the Veteran's degenerative joint disease of the lumbar spine, from 50 percent disabling to 40 percent disabling, was proper.

2.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, to include entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a July 2010 hearing by the undersigned held sitting at the RO in July 2010.  A transcript of that hearing is associated with the claims file.

In a December 2011 decision, the Board determined that a reduction in the evaluation for degenerative joint disease of the lumbar spine from 50 percent disabling to 20 percent disabling was not proper, but that a reduction from 50 percent to 40 percent was proper.  That decision also denied entitlement to an increased rating for degenerative joint disease of the lumbar spine.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In August 2012, the parties entered into a Joint Motion for Remand (Joint Motion), and that part of the Board's decision that determined a reduction to 40 percent was proper and denying entitlement to an increased rating for the lumbar spine disability was vacated and remanded by an August 2012 Court order.  The Board's favorable determination that the reduction to 20 percent was improper was not disturbed.

The issue of entitlement to an increased rating for degenerative joint disease of the lumbar spine, to include entitlement to TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO reduced the disability rating for the Veteran's lumbar spine disability from 50 percent disabling to 20 percent disabling; the Board's December 2011 decision amended the reduction to 40 percent disabling. 

2.  The July 2009 rating decision, in which the RO reduced the disability rating for the Veteran's lumbar spine disability was made without adherence to applicable adjudication standards as reflected in the applicable law and regulations. 


CONCLUSION OF LAW

The criteria for restoration of a 50 percent evaluation for the Veteran's lumbar spine disability are met.  38 U.S.C.A. §§ 5112, 5107 (West 2002); 38 C.F.R. § 3.105(e) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a reduction in an evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the claimant that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2012). 

In the December 2008 rating decision, the RO proposed to decrease the rating of the Veteran's lumbar spine disability from 50 percent disabling to 20 percent disabling on the basis that the medical evidence from the November 2008 VA examination, plus outpatient treatment records from both VA and private facilities, showed that forward flexion of the lumbar spine was limited to 50 degrees with no evidence of ankylosis or incapacitating episodes.  As those findings were consistent with the 20 percent rating for the General Rating Formula for Diseases and Injuries of the Spine, the RO found a reduction was warranted.  See 38 C.F.R. § 4.71a.  The January 2009 notice letter advised the Veteran of the proposed reduction, and enclosed the December 2008 rating decision to provide the detailed explanation about the proposal, the reasons for it, and the evidence considered.  The letter also notified the Veteran he had 60 days in which to submit evidence that the proposal was not warranted, and that if he wanted to have a hearing concerning the proposed reduction before it was promulgated, he had to ask for it within 30 days of the letter.

In the July 2012 Joint Motion, the parties noted that a remand was required because the Board erred in not adequately notifying the Veteran of the basis for the reduction pursuant to 38 C.F.R. § 3.105(e), and failed to address whether the July 2009 rating decision was void ab initio in light of its determination that the rating reduction was not proper.  Indeed, the Board's December 2011 decision found that reduction from 50 percent to 20 percent was not proper as there had not been a material improvement in the Veteran's condition to warrant such a reduction, but also that a reduction from 50 percent disabling to 40 percent disabling was proper because the basis of the original assignment of the 50 percent rating in the March 2005 rating decision, by means of adding an additional 10 percent to the rating based on additional pain and functional loss, was legal error.

The record does not reflect that the Veteran was notified, either in the January 2009 notice letter discussed above or in any other procedural document of record, that the proposed reduction of his lumbar spine disability rating was partially based on the error committed in the March 2005 rating decision, in which the rating specialist simply added a 10 percent rating based on functional loss, an action not supported by the Rating Schedule nor caselaw.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 3.321(b) (where the schedule rating is inadequate, the case should be submitted to the Director of Compensation and Pension service for approval of an extra-schedular evaluation); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).
This lack of notice is prejudicial to the Veteran because he was not afforded the opportunity to present argument concerning that basis of reduction.  Thus, as the Board previously determined the reduction to 20 percent was not proper, and there was a lack of notice for a reduction to 40 percent based on error, the rating decision promulgating a reduction of the 50 percent rating is void ab initio because it violates the due process requirements set forth in 38 C.F.R. § 3.105(e).  See also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) (holding that when an RO reduces a claimant's disability rating without observing the applicable VA regulations, the reduction is void ab initio); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).  Accordingly, restoration of the 50 percent rating for the Veteran's lumbar spine disability is warranted.

The Board notes the restoration of the evaluation for the lumbar spine disability from 40 percent (as previously awarded by the Board) to 50 percent is required as a result of a procedural due process defect in the reduction.  This Board decision does not prohibit the RO from subsequently initiating proper due process procedures pursuant to 38 C.F.R. § 3.105(a) to the extent than an evaluation in excess of 40 percent for the degenerative joint disease of the lumbar spine may be found by the RO to have been erroneously assigned by the March 2005 rating decision.


ORDER

The reduction of the evaluation of the Veteran's degenerative joint disease of the lumbar spine, from 50 percent disabling to 40 percent disabling, was not proper; restoration of the 50 percent disability rating is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The July 2012 Court Order also vacated and remanded the issue of entitlement to an increased rating for degenerative joint disease of the lumbar spine.  


The Veteran's attorney submitted a statement in October 2012 asserting that the Veteran was entitled to TDIU on the basis of his lumbar spine disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board notes that the Veteran has not recently been provided with VCAA notice of the requirements for a TDIU claim.  Such should be accomplished on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain current employment information.

The Board notes the Veteran's representative provided a statement from a private vocational specialist dated in October 2012, who opined as to the Veteran's unemployability.  The Board notes this specialist does not report having degrees in the medical field.  Moreover, this vocational specialist noted that the fall the Veteran suffered in August 2008 was due to his legs giving out as a result of his back condition.  However, a private treatment record in the file reflects that the Veteran reported to a physician in August 2008 that his fall was the result of his foot rolling over a broom handle causing him to fall directly on his back.  Such raises a question as to whether the vocational opinion provided was based on a fully accurate factual premise.

Thus, the Board finds that a VA examination with opinion is necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issue of entitlement to an increased rating for degenerative joint disease of the lumbar spine, to include entitlement to TDIU, is REMANDED for the following actions:

1.  Send the Veteran and his representative proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain relevant VA treatment records from the New Mexico VA healthcare system dating since June 2010.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination to address the current severity of his degenerative joint disease of the lumbar spine and to obtain an opinion as whether such disability renders the Veteran unemployable.  The claims file must be reviewed by the examiner in conjunction with the examination.  All symptomatology associated with his service connected degenerative joint disease of the lumbar spine, including both orthopedic and neurologic symptoms, should be noted, and all tests or studies deemed necessary should be conducted.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's service connected lumbar spine degenerative joint disease, with any associated neurological symptomatology, render the Veteran unable to obtain or maintain substantially gainful employment, without regard to his age or nonservice-connected disabilities.  The examiner should provide a rationale for the conclusions reached. 

4.  After the above has been completed to the extent possible, and any additional development deemed necessary has been accomplished, the claim for an increased rating for degenerative joint disease of the lumbar spine, to include entitlement to a TDIU, should be adjudicated.  If the benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case, which includes the regulations pertaining to entitlement to a TDIU, and provide an appropriate period for response.  Thereafter, the case should be returned to the Board, if in order. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


